DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed June 9, 2022 (hereafter the “6/9 Reply”) has been entered, and Claim 43 has been canceled. 
Claims 1, 4-5, 10, 13, 16-18, 28, 32, 34, 40, 48-51, 68-69 and 71 remain pending, with Claims 1, 4, 51 and 71 withdrawn from consideration as directed to non-elected inventions for reasons of record.  
As previously indicated, Claims 5, 10, 13, 16-18, 28, 32, 34, 40, 48-49 and 68-69 are generic to the elected species of a Cas9 nuclease as set forth in Claim 50 (see reply filed December 22, 2021).

Drawings
In light of the Replacement Sheet containing amended Figure 1, the previous objection to the drawings has been withdrawn.  

Specification
In light of amendments to the specification, the previous objection thereto has been withdrawn.  

Claim Interpretation
With the 6/9 Reply, Claim 5 was amended to recite 
(i) the plurality of bacteriophage infect the transformed bacterial host cells, wherein expression of the first selection agent confers a survival disadvantage in infected bacterial host cells and binding at the first DNA target site decreases expression of the first selection agent, and bacterial host cells that were transformed with a plasmid that encodes a version of the polypeptide or polynucleotide of interest that binds the first DNA target site survive while bacterial host cells that were transformed with a plasmid that encodes a version of the polypeptide or polynucleotide of interest that does not bind the first DNA target site do not survive; and
(ii) the plurality of bacteriophage infect the transformed bacterial host cells, wherein expression of the second selection agent confers a survival advantage in infected bacterial host cells and binding at the second DNA target site decreases expression of the second selection agent, and bacterial host cells that were transformed with a plasmid that encodes a version of the polypeptide or polynucleotide of interest that does not bind the second DNA target site survive while bacterial host cells that were transformed with a plasmid that encodes a version of the polypeptide or polynucleotide of interest that binds the second DNA target site do not survive” (emphasis added),

where “expression of the [first/second] selection agent” is interpreted as requiring the embodiments of Claim 5 to include expression of both selection agents.  This is consistent with the need for expression for “selecting for” survival in step (c) of Claim 5, and the amendment to recite “and” between parts (i) and (ii).  

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to Claim 5 and cancellation of Claim 43, the previous rejection of Claims 5, 10, 13, 16-18, 28, 32, 34, 40, 43, 48-50 and 68-69 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of amendments to Claim 5, the previous rejection of Claims 5, 10, 13, 16-18, 28, 32, 34, 40, 48-50 and 68-69 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of amendments to Claim 10, the previous separate rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of amendments to Claim 10, the previous rejection thereof under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn. 
In light of amendments to Claim 16, the previous rejection thereof under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 10, 13, 16-18, 28, 32, 34, 40, 48-50 and 68-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection necessitated by amendment.  The inclusion of Claims 10, 13, 16-18, 28, 32, 34, 40, 48-50 and 68-69 is due to their dependencies from Claim 5.
With the 6/9 Reply, Claim 5 was amended to require both parts (b)(i) and (b)(ii) where the claim previously encompassed part (b)(i) or part (b)(ii).  Stated differently, amended Claim 5 requires a step (b) of “incubating transformed bacterial host cells from step (a) together with a plurality of bacteriophage comprising” phagemid of both part (b)(i) and part (b)(ii).  The claims encompass embodiments where the two phagemids (of part (b)(i) and part (b)(ii)) are used as a combination (e.g. provided simultaneously or in the alternative, provided sequentially such that both are present at the same time).   
A review of the application as filed found no disclosure of, or guidance for, a method incubating transformed bacterial host cells with bacteriophage to deliver as a combination, both of the required phagemids as presented in step (b), and recited in parts (b)(i) and (b)(ii), of Claim 5.  
For example, the first description of using more than one bacteriophage is as “pooled bacteriophage” used in “an evolutionary strategy for electing against nucleases that show activity at known off-target sites” (see pg 14, ¶0077) as illustrated in Figure 2, which is reproduced as follows:

    PNG
    media_image1.png
    421
    515
    media_image1.png
    Greyscale
.
Figure 2 is further described as showing “library generation by a mutagenesis method is followed by a round of positive selection for on-target cleavage [where cleavage requires binding to the “target”, and cleavage results in evolutionary survival], which is followed by a round of negative selection against pooled bacteriophage containing various off-target sites [where cleavage requires binding to the “off-targets”, and non-binding results in no cleavage for evolutionary survival]” (see ¶0077).  While the “round of positive selection” corresponds to part (b)(i) of Claim 5, and the “round of negative selection” corresponds to part (b)(ii) of Claim 5, the disclosure in ¶0077 (and Fig. 2) does not describe incubating transformed bacterial host cells with bacteriophage to simultaneously deliver (as a combination) both of the required phagemids as presented in step (b).  Neither does it describe or indicate that the target polynucleotide used for positive selection remains present when the pooled polynucleotides used for negative selection are provided.  
The instant specification also describes the following (see pg 36)

    PNG
    media_image2.png
    135
    877
    media_image2.png
    Greyscale

and the following (see pg 65)

    PNG
    media_image3.png
    270
    886
    media_image3.png
    Greyscale

which are consistent with the “Negative selection against pooled off-targets” in Figure 2 as reproduced above but not descriptive of incubating transformed bacterial host cells with bacteriophage to deliver as a combination, both of the required phagemids as presented in step (b).  
The instant application also includes Example 1 (see pgs 66-68), which describes use of “[t]wo phagemids (plasmids containing phage origin f1 elements), pSelect_CORD6 and pSelect_GUCY2DWT” (see ¶0309), where “each contain[s] a constitutively expressed chloramphenicol resistance gene and ccdB (a bacterial toxin)” (see ¶0310) and “were separately packaged into helper bacteriophage” (see ¶0311).  The two phagemids were used with “each bacterial library of pEvol_CORD6 mutants first to a positive selection for cutting against phage containing pSelect_CORD6, and then to a negative selection against cutting pSelect_GUCY2DWT” (emphasis added; see ¶¶0313 and 0315-0316), where the latter is consistent with the “Negative selection against pooled off-targets” in Figure 2 as reproduced above.  But Example 1 is not descriptive of incubating transformed bacterial host cells with bacteriophage to deliver as a combination, both of the required phagemids as presented in step (b).  
Within Example 3 (see pgs 69-74), an evaluation of “[e]fficiency of selection using tse2” is described (see ¶¶0326-0331), where two additional similar phagemids “pSelect_MUT and pSelect_WT were also constructed, each containing a potential target site.  The phagemids also contained a constitutively expressed chloramphenicol resistance gene (CmR) and tse2 (a bacterial toxin)” (see ¶0326), where (like ccdB above) tse2 encodes a toxin.  In rounds of evolution, “each bacterial library of pEvol_CAS mutants [were subjected] to positive selection for cutting against phage containing pSelect_MUT” alone (emphasis added; see ¶0328) so that “positive selection using tse2 was assessed” (see ¶0330), with the results shown in Figure 4.  These descriptions are consistent with part (b)(i) of Claim 5 but do not include a phagemid of part (b)(ii).  Thus the descriptions do not support incubating transformed bacterial host cells with bacteriophage to deliver as a combination, both of the required phagemids as presented in step (b), parts (i) and (ii).  
Example 3 further includes a similarly conducted evaluation of “[e]fficiency of selection by modulating Cas9 expression” (see ¶¶0332-0336), with assessing “the stringency of positive selection using tse2”, and the results shown in Figure 5.  Also included was “[n]egative selection [ ] carried out by growing the bacteria in the presence of 50 g/ml chloramphenicol (resistance to chloramphenicol is constitutively expressed by the pSelect_MUT and pSelect_WT phagemids) during an overnight culture” (see ¶0336).  Even if the overnight culture(s) included simultaneous use of both phagemids with the same bacteria, both phagemids only correspond to part (b)(ii) of Claim 5 because neither one expressed the tse2 toxin in correspondence to part (b)(i).  Thus none of the above supports incubating transformed bacterial host cells with bacteriophage to deliver as a combination, both of the required phagemids as presented in step (b).  
In light of the above, the instant application failed to provide literal or descriptive support for the method of amended Claim 5.  Thus, Claims 5, 10, 13, 16-18, 28, 32, 34, 40, 48-50 and 68-69 are directed to new matter because they fail to be supported by an adequate written description. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, U.S. Provisional Application No. 62/478,560, fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the Provisional Application fails to provide an adequate written description in support of the methods of Claims 5, 10, 13, 16-18, 28, 32, 34, 40, 48-50 and 68-69 because the provisional application no relevant support beyond that explained in the above new matter rejection.  

Thus, the effective filing date for Claims 5, 10, 13, 16-18, 28, 32, 34, 40, 48-50 and 68-69 is March 29, 2018, the filing date of PCT/US2018/025282 to which the instant application claims priority under 35 U.S.C. 365(c).  

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of amendments to Claim 5 and the cancellation of Claim 4, the previous rejection of Claims 5, 10, 13, 16, 28, 32, 34, 40, 43, 48-50 and 68-69 under 35 U.S.C. 103 as being unpatentable over Vakulskas et al. in view of Qimron et al. has been withdrawn.  
In light of claim amendments, the previous rejection of Claims 17-18 under 35 U.S.C. 103 as being unpatentable over Vakulskas et al. in view of Qimron et al. and Liu et al. has been withdrawn.  
But see the new rejections below based on the same cited documents.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5, 10, 13, 16, 28, 32, 34, 40, 48-50 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Qimron et al. (WO 2016/084088 A1, of record, published 2 June 2016) in view of Vakulskas et al. (US 10,717,978 B2, of record, published 21 July 2020, effectively filed 10 October 2017 based on US Patent Application 15/729,491, hereafter “the ‘491 application”, and 7 October 2016 based on US Provisional Patent Application 62/405,601, hereafter “the ‘601 application”), both as previously cited.
This rejection is necessitated by amendment and so has not been previously presented. 
Qimron and Vakulskas are each directed to the generation and testing of Cas9 mutants as a common field of endeavor. 
Instant Claim 5 includes use of three categories of polynucleotide in bacterial cells:  first is the step (a) “library of polynucleotides”, second is the step (b), and part (i) thereof, “first phagemid”, and third is the step (b), and part (ii) thereof, “second phagemid”.  These polynucleotides correspond to Qimron et al.’s polynucleotides as shown in the following Table 1 (and further explained below):
Row
Claim 5
Qimron et al.
1
step (a) 
polynucleotides
“sensitizing component” or “lysogenizing phage”
2
step (b), and part (i), 
“first phagemid”
“selective component” or “lytic phage”
3
step (b), and part (ii), “second phagemid”



Qimron et al. teach “the lysogenizing phage to introduce a CRISPR-Cas system is a “sensitizing component” and the lytic phage is a “selective component” (see e.g. Abstract).   
Regarding Claim 5, Qimron et al. teach transformation of a bacterial culture with lysogenizing phages that introduce a CRISPR-Cas system (hereafter “CRISPR components”) into the bacteria to render them antibiotic sensitive (by degrading an antibiotic-resistance-conferring plasmid and producing lysogens; see pgs 9-10, bridging ¶).  The treated bacteria are inoculated on agar containing lytic (i.e. cytotoxic) phages that selectively kill the non-lysogens and enrich for antibiotic-sensitive bacteria (Ibid) as shown in their Figure 6A:

    PNG
    media_image4.png
    1112
    710
    media_image4.png
    Greyscale

In Figure 6A, the method includes use of lysogenizing phage (to introduce CRISPR components), and lytic phage as a selection agent (to select for surviving bacteria based on CRISPR components that can bind to, and can cleave, the lytic phage).  
Qimron et al. teach their CRISPR-Cas system as including type II systems (e.g. encoding Cas9 protein) and “Cas9 is an RNA-guided DNA endonuclease” (see pg 48, 2nd and 3rd full ¶, and pgs 52-53, bridging ¶, respectively).  Qimron et al.’s bacteria containing phage introduced CRISPR components correspond to the bacterial host cells of step (a) in Claim 5 (see Row 1 in Table 1 above), where the system’s Cas protein corresponds to “the polypeptide of interest” and the system’s guide-RNA corresponds to “the polynucleotide of interest” in step (a).  
Qimron et al.’s lysogenizing phage (i.e. “sensitizing component”) also corresponds in function to the step (a) polynucleotides in Claim 5 because the phage provides Cas9 protein as a “polypeptide of interest” and sgRNA as a “polynucleotide of interest” in Claim 5 as well as Claims 48-50.  
Qimron et al. also teach that 
“the sensitizing component may comprise at least one recombinant vector comprising a recombinant nucleic acid sequence encoding at least one cas protein. It should be noted that the vector may further comprise nucleic acid sequence of at least one of said CRISPR array/s. Such vector may be in certain embodiments, any plasmid, construct, phagemid or an engendered bacteriophage comprising the CRISPR system described herein” (emphasis added; see pg 16, 2nd full ¶),   

where “plasmid” corresponds to Claim 32.  Qimron et al. further teach phagemids “are plasmids modified to carry a phage packaging site and may also encode phage proteins. Phagemids may comprise, in general at least a phage packaging site and an origin of replication (ori)” (see pg 17, last ¶).  So regarding their lysogenizing phage, Qimron et al. teach their replacement with use of “any plasmid, construct, phagemid or an engendered bacteriophage” to transform bacteria and introduce CRISPR components.  
Additionally, Qimron et al. teach that 
“the selective component [e.g. lytic phage] of the kits used by the methods of the invention may be any DNA sequence comprising at least one protospacer recognized by at least one spacer of the sensitizing component, and a sequence encoding at least one toxic agent or any bacterial killer” (emphasis added; see pg 64, last ¶),

where the “at least one protospacer recognized by at least one spacer of the sensitizing component” and the “at least one toxic agent or any bacterial killer” correspond to “a first DNA target site” and “a first selective agent [that] confers a survival disadvantage” in bacteria, respectively, in step (b), and part (i) therein, of Claim 5 (see Row 2 in Table 1 above)  
The teaching of “the selective component” as including “any DNA sequence comprising at least one protospacer recognized by at least one spacer of the sensitizing component, and a sequence encoding at least one toxic agent or any bacterial killer” (emphasis added) would be readily understood by a skilled person as indicating alternatives to “lytic phage” per se because they are necessarily bactericidal without a separate “toxic agent”.  Such alternatives would be further understood as including a “plasmid, construct, phagemid or an engendered bacteriophage” as described above for the “sensitizing component”, where the alternatives also correspond to step (b), and part (i) therein, of Claim 5.  
Qimron et al. further teach 
“the lytic phages [i.e. selective component] are engineered to contain sequences displaying an identity to at least one spacer in the engineered CRISPR array system of the invention. Such artificial phages that are used for selection, ultimately linking antibiotic sensitivity and phage resistance. Bacteria harboring defense against the lytic phages along with the sensitizing construct will survive, whereas other bacteria will be killed by the lytic phages, specifically, the engendered lytic phages of the invention” (emphasis added; see pg 11, lines 1-7),.  

where the surviving bacteria correspond to step (c) in Claim 5.   
Qimron et al. do not teach use of an additional component, as presented in part (ii) in step (b) of Claim 5, in combination with their “selective component”.  They do, however, teach that “those of skill in the art, in light of the present disclosure, will recognize that numerous modifications can be made without departing from the spirit and intended scope of the invention” (see pgs 73-74, bridging sentence).
Similar to Qimron et al., Vakulskas et al. teach their “invention identifies novel amino-acid positions in the S.py. Cas9 gene that can be mutated to improve specificity of the enzyme, lowering risk of off-target cleavage, while maintaining high levels of desired on-target activity.  In addition, mutations were identified that increase Cas9 on-target activity” (see pg 3, second full ¶ of the ‘601 application).  
More specifically, Vakulskas et al. teach a method of selection 
“for any amino acid substitution in Cas9 that facilitated on target cleavage but avoided off target cleavage using a bacterial screening approach. This screen contained two plasmids:  i) a toxin plasmid encoding an arabinose-inducible cell proliferation toxin and a CRISPR/Cas9 on target cleavage site (VEGFA3), and ii) a chloramphenicol resistance plasmid containing a randomly-mutagenized (~6 mutations per kb) cas9 sequence, single guide RNA (sgRNA) specific for VEGFA3, and a known VEGFA3 off target cleavage site. The screening approach was as follows:  E.coli K12 strain MG1655 was transformed with the toxin plasmid containing the VEGFA3 target site in the absence of arabinose, where the toxin is not produced and cell survival is permitted. Cells with stably replicating toxin plasmid are then transformed with the Cas9-sgRNA-off target plasmid, grown non-selectively for 1 hour at 37 degrees Celsius to recover, and then transformations were plated on to media containing both chloramphenicol and arabinose. Bacteria that grew were those that i) successfully transformed with the Cas9-sgRNA-off target plasmid, ii) expressed sufficient Cas9 and VEGFA3 sgRNA to cleave the on target plasmid, and iii) avoided cleavage of sufficient Cas9-sgRNA-off target plasmids to permit chloramphenicol resistance” (italics in the original, underlining added; see pg 2, second full ¶ of the ‘601 application).

The selection for bacteria that grew based on “ii) [ ] cleav[age of-the target VEGFA3 site of] the on target plasmid, and iii) avoided cleavage of [the off-target sites of the second] plasmids” is depicted in Figure 1 of the ‘491 application, reproduced as follows:

    PNG
    media_image5.png
    407
    991
    media_image5.png
    Greyscale

Summarized, Vakulskas et al. teach use of two plasmids identified as i) and ii) in the above blockquote, and depicted on the left and right within the oval of Figure 1 above.  And the screening approach used includes transformation of bacteria with the (first) toxin plasmid, where 
“[c]ells with stably replicating toxin plasmid are then transformed with the [second, chloramphenicol resistance] Cas9-sgRNA-off target plasmid, grown non-selectively for 1 hour at 37 degrees Celsius to recover, and then transformations were plated on to media containing both chloramphenicol and arabinose” (emphasis added; as previously quoted above).

Thus, the two plasmids are simultaneously present (as a combination) with plated bacterial cells on media, which corresponds to Claim 28, because those are conditions in which the host cells are “grown together and must compete for the same limited resources, for example, nutrients, oxygen, etc.” (see pg 37, ¶0178 of the instant specification for definition of “competitive culture conditions”.  Also, the use of chloramphenicol indicates that the chloramphenicol resistance is constitutively expressed (rather than induced), which corresponds to Claims 16 and 40.    
The two plasmids of Vakulskas et al. correspond to the polynucleotides of Claim 5 and Qimron et al. as shown in the following Table 2 (which is an expanded version of Table 1 above, and is further explained below):
Row
Claim 5
Qimron et al.
Vakulskas et al.
1
step (a) 
polynucleotides
“sensitizing component” or “lysogenizing phage”

2
step (b), and part (i), 
“first phagemid”
“selective component” or “lytic phage”
first “toxin plasmid”
3
step (b), and part (ii), “second phagemid”

second “chloramphenicol resistance plasmid” with “off-target cleavage site”


The first (toxin encoding) plasmid of Vakulskas et al. corresponds to Qimron et al.’s “selective component” (with at least one toxic agent or any bacterial killer as explained above).  This is shown by Row 2 above.  Both confer a survival disadvantage in the form of a toxin.  And the first (toxin encoding) plasmid of Vakulskas et al. corresponds to step (b), part (i), of Claim 5 because the encoded “toxin” is “the first selection agent [that] confers a survival disadvantage”.  Moreover, the “on target cleavage site (VEGFA3)” in that first plasmid is “the first DNA target site” in part (i).  
Further regarding step (b), part (i) of Claim 5 and Claims 34 and 68-69 (and as quoted above), Vakulskas et al. teach that “[b]acteria that grew were those that i) successfully transformed with the Cas9-sgRNA-off target plasmid, ii) expressed sufficient Cas9 and VEGFA3 sgRNA to cleave the on target plasmid” and so decreases (represses) expression of the toxin.  More specifically regarding Claims 68-69, Vakulskas et al. teach “[t]he Cas9-gRNA ribonucleoprotein (RNP) complex mediates double-stranded DNA breaks (DSBs)” (see pg 1, last ¶), where a double-stranded DNA break “comprises cleaving one strand” (emphasis added) in Claim 68 and “comprises cleaving both strands” in Claim 69. 
The second (chloramphenicol resistance) plasmid of Vakulskas et al. corresponds to step (b), part (ii), of Claim 5 (see Row 3 above), because the encoded chloramphenicol resistance is “the second selection agent [that] confers a survival advantage”, and the “known VEGFA3 off target cleavage site” is “the second DNA target site”, in part (ii).  
Polynucleotide sequences in the second (chloramphenicol resistance) plasmid of Vakulskas et al. also correspond to Qimron et al.’s “sensitizing component” (see Row 1 above).  Those polynucleotides are the “randomly-mutagenized (~6 mutations per kb) cas9 sequence, [and] single guide RNA (sgRNA) specific for VEGFA3” (as quoted above), which are CRISPR components like those provided by Qimron et al.’s “sensitizing component”.  Stated differently, the methods of Vakulskas et al. and Qimron et al. are analogous in providing CRISPR components to bacteria so that selection for survival may occur.  Vakulskas et al. also teach plasmid delivery of novel Cas9 mutants (see pgs 3-6, Examples 1 and 2, of the ‘601 application), which corresponds to Claim 32. 
Regarding Claims 5, 16, 28, 32, 34, 40, 48-50 and 68-69, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Qimron et al. to use a “sensitizing component” that is a “plasmid, construct, phagemid or an engendered bacteriophage” (as taught by Qimron et al.) to 
(A) deliver CRISPR components to bacterial cells (as taught by Qimron et al.) to produce ‘sensitized bacterial cells’, where the components include the “randomly-mutagenized (~6 mutations per kb) cas9 sequence, [and] single guide RNA (sgRNA)” of  Vakulskas et al.’s second (chloramphenicol resistance) plasmid, and to 
(B) contact the ‘sensitized bacterial cells’ with 
(1) Qimron et al.’s “selective component” (e.g. lytic phage) that is a phagemid form of Vakulskas et al.’s first (toxin) plasmid, with inclusion of the on-target cleavage site, in “engendered bacteriophage” (as taught by Qimron et al.), and with 
(2) a phagemid form of Vakulskas et al.’s second (chloramphenicol resistance) plasmid, with inclusion of the off-target cleavage site and omission of the cas9 and sgRNA sequences (because they were provided with the “sensitizing component” above), in the presence of both arabinose and chloramphenicol (as taught by Vakulskas et al.) to induce expression of the toxin, and permit selection based on cleavage of the (chloramphenicol resistance) phagemid, respectively, 
with the reasonable expectation of successfully improving the method by expanding Qimron et al.’s selection for on-target cleavage to include selection against off-target cleavage as taught by Vakulskas et al. without surprising or unexpected results.  
The modifications are also motivated by the ability to serially use different on-target sites (toxin linked) of (B)(1) paired with suitable off-target site(s) (chloramphenicol linked) of (B)(2) so that the method can be repeatedly performed to ensure selection was not based only on performance against a single target site (in the manner of Qimron et al.).  
Additional rationales for the modifications are provided by the skilled person’s recognition of the change as simple substitution of known analogous elements (of Vakulskas et al.) for others (of Qimron et al.) to obtain predictable results; and simple use of known techniques (of Vakulskas et al.) to expand and improve the similar method (of Qimron et al.) in the same way.  
Regarding Claim 10, Qimron et al. teach their “CRISPR machinery can be used to degrade specific intracellular DNA in an inducible and targeted manner” (see pg 50, 2nd full ¶).  
Regarding Claim 13, Vakulskas et al. teach their second (chloramphenicol resistance) plasmid as able to express “sufficient Cas9 and VEGFA3 sgRNA to cleave the [first] on target plasmid”, where that cleavage in an analogous phagemid (as explained above) would decrease expression of the toxin encoded by the phagemid.   
So regarding Claims 10 and 13, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Qimron et al. and Vakulskas et al. (as explained above) 
to make expression of CRISPR components by the “sensitizing component” inducible (as an option taught by Qimron et al.), and 
to ensure the “sensitizing component” expresses sufficient CRISPR components to cleave the first (toxin) phagemid (as taught by Vakulskas et al.) 
with the reasonable expectation of successfully performing the method as taught by Qimron et al. and Vakulskas et al. without surprising or unexpected results.  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Qimron et al. and Vakulskas et al. as applied to Claims 5, 10, 13, 16, 28, 32, 34, 40, 48-50 and 68-69 above and further in view of Liu et al. (US 2013/0345064 A1, published 26 December 2013) as previously cited.
All three documents are directed to the generation and testing of altered nucleases as a common field of endeavor. 
The teachings of Qimron et al. and Vakulskas et al. have been described above.  They do not teach locating a DNA target site in a regulatory element of a polynucleotide encoding a selection agent.  
Liu et al. teach methods involving host cells of varying selective stringency to “allow for harnessing the power of continuous evolution methods as provided herein for the evolution of functions that are completely absent in the initial version of the gene of interest, for example, for the evolution of a transcription factor recognizing a foreign target sequence that a native transcription factor, used as the initial gene of interest, does not recognize at all. Or, for another example, the recognition of a desired target sequence by a DNA-binding protein, a recombinase, a nuclease, “ (emphasis added; see pg 20, ¶0108 within ¶¶0107-0108).  
Liu et al. further teach “[s]ome aspects of this invention provide or utilize a dominant negative variant of pIII (pIII-neg). [and] such pIII-neg variants are useful for devising a negative selection strategy in the context of PACE, for example, by providing an expression construct comprising a nucleic acid sequence encoding a pIII-neg variant under the control of a promoter comprising a recognition motif, the recognition of which is undesired” (emphasis added; see pg 21, ¶0113).  
An artisan having ordinary skill in the art would recognize that that example of a negative selection strategy is analogous to the second (chloramphenicol resistance) plasmid of Vakulskas et al. 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Qimron et al. and Vakulskas et al. (as explained above) to substitute the off-target site, of the phagemid form of Vakulskas et al.’s second (chloramphenicol resistance) plasmid, with an on-target site within a recognition motif of the promoter used to express chloramphenicol resistance, in a manner based on Liu et al., with the reasonable expectation of successfully improving the method by providing a more direct and efficient means to select for binding to, and cleavage of, that phagemid to result in loss of chloramphenicol resistance without surprising or unexpected results.  
More specifically, the modification is motivated by the recognition that placement of a target site within a promoter required for expression of chloramphenicol resistance would be more effective at selecting for loss of that resistance as compared to location of an off-target site of Vakulskas et al. at alternate locations because double-stranded cleavage (i.e. linearization of the phagemid) at such alternate sites may still allow for some expression of genes required for lysis.  
Additional rationales for the modifications are provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of a known analogous element (of Liu et al.) for another (of Vakulskas et al.) to obtain predictable results; and simple use of known techniques (of Liu et al.) to expand and improve the similar method (of Vakulskas et al.) in the same way.  

Response to Applicant Arguments  
Applicant’s arguments filed with the 6/9 Reply (see pgs 11-13) have been fully considered with the totality of the record and to the extent they apply to the above rejections.  The arguments are not persuasive. 
Applicant argues that “[n]one of the cited references teach or suggest methods of positive and negative selection as specified by the” amended claims (emphasis in the original; see pg 12, bottom).  This argument is not persuasive because as explained in the first obviousness rejection above, Vakulskas et al. teach the use of two plasmids in combination, with the first used for positive selection and the second for negative selection.  
So as explained in the first obviousness rejection above, it would have been obvious to use those two constructs, with the positive selection and negative selection associated therewith, in combination with the teachings of Qimron et al. as presented above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635